Order of the Supreme Court, New York County, entered November 7, 1980, sua sponte, which vacated the prior order of the court dated September 16, 1980, granted exclusive use and occupancy of the marital abode to plaintiff wife; directed a hearing on child custody; ordered temporary custody of the child to the wife pending the hearing and directed payment of $312 per week as child support, unanimously modified, on the facts and in *804the exercise of discretion, to reduce the amount of child support to $175 per week, to strike the provisions for exclusive use and occupancy of the marital abode, and to provide for joint custody by plaintiff wife and defendant husband, pending an immediate trial (which is hereby ordered), and otherwise affirmed, without costs. In view of the fact that we are ordering an immediate trial, it is appropriate that in the circumstances, we seek to maintain the status quo as did Associate Justice Carro when he ruled on a temporary stay of the judgment below pending appeal to this court. Furthermore, we adopt his view contained in his order for a temporary stay, that the amount to be paid by defendant husband for child support be fixed at $175 per week pending immediate trial. Concur — Murphy, P.J., Kupferman, Birns, Carro and Bloom, JJ.